DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 04/06/2022 has been entered and made of record. Claims 1 and 11-12 were amended. Claims 1-18 are pending in the application.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 5 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168) and Choukroun (US 2012/0313955).
Regarding claim 1, Higaki teaches/suggests: A computer-implemented method for 3D reconstruction, the method comprising: 
obtaining 2D images which all represent a same real object which is fixed (Higaki [0034]: “In step S701, the image data obtaining unit 601 obtain multi-viewpoint image data through the external I/F unit 206;” [0019]: “A player as an object 120 exists on a field 130 where a game is played, and ten cameras 101 to 110 are arranged to surround the field 130.” [A stationary player is considered fixed.]), and, for each 2D image, camera parameters which define a perspective projection (Higaki [0035]: “In step S702, the camera parameter obtaining unit 607 obtains camera parameters such as an intrinsic parameter, an extrinsic parameter, and a distortion parameter of the camera;” [0030]: “According to VIM, one point A1 within a silhouette in a silhouette image obtained from the base camera C1 is selected, and the point A1 is projected into a three-dimensional space based on the camera parameters and an arbitrary depth value.”); 
obtaining, for each 2D image, a 
determining a 3D modeled object that represents the real object (Higaki [0039]: “In step S706, the Visual Hull generating unit 604 generates a Visual Hull by using the camera parameters and the silhouette image;” [0041]: “In other words, based on the reliability, the Visual Hull processing unit 606 corrects the geometric data (data representing a three-dimensional shape of the object) generated by the Visual Hull generating unit 604 in step S706.”).
Higaki does not teach/suggest a smooth map. Tabb, however, teaches/suggests a smooth map (Tabb §1 ¶5: “The second is Shape from Silhouette Probability Maps (SfSPM); instead of binary silhouettes, silhouette probability maps (SPM) are given as input, where the probabilities that the pixels represent the object are continuously-valued. SPMs are used to avoid making early commitments to one label or the other.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the binary silhouettes of Higaki to be the silhouette probability maps of Tabb to avoid making early commitments.

Higaki as modified by Tabb does not teach/suggest:
the determining iteratively optimizing energy that rewards, for each smooth map, projections of silhouette vertices of the 3D modeled object having pixel values, on the smooth map, representing a high measurement of contour presence.
Choukroun, in view of Tabb, teaches/suggests:
the determining iteratively optimizing energy that rewards, for each smooth map, projections of silhouette vertices of the 3D modeled object having pixel values representing a high measurement of contour presence (Tabb §1 ¶5: “The second is Shape from Silhouette Probability Maps (SfSPM); instead of binary silhouettes, silhouette probability maps (SPM) are given as input, where the probabilities that the pixels represent the object are continuously-valued. SPMs are used to avoid making early commitments to one label or the other;” Choukroun [0153]: “To develop the active contour to the image data, an energy is associated to the current 3D model: the closer the projected silhouettes of the model are to the contours in the images, the lower this energy is. Each summit is then displaced iteratively so as to minimize this energy until convergence.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D shape of Higaki as modified by Tabb to be projected on the silhouette probability maps as taught/suggested by Choukroun to optimize the shape of the object.

Regarding claim 2, Higaki as modified by Tabb and Choukroun teaches/suggests: The method of claim 1, wherein the smooth map includes local extrema corresponding to contour probability maxima, the energy rewarding high contour probability at the projections of the silhouette vertices (Tabb §4.2 ¶2: “For the silhouette probability maps, we discretized the continuous range [0, 1] into 256 values for ease in displaying the silhouette probability maps as unsigned 8-bit integer images;” Choukroun [0153]: “To develop the active contour to the image data, an energy is associated to the current 3D model: the closer the projected silhouettes of the model are to the contours in the images, the lower this energy is. Each summit is then displaced iteratively so as to minimize this energy until convergence.”). The claimed local extrema are inherent and/or implicit features of the silhouette probability maps. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Higaki as modified by Tabb and Choukroun teaches/suggests: The method of claim 2, wherein the smooth map is a function of a contour probability map (Tabb §1 ¶5: “The second is Shape from Silhouette Probability Maps (SfSPM); instead of binary silhouettes, silhouette probability maps (SPM) are given as input, where the probabilities that the pixels represent the object are continuously-valued. SPMs are used to avoid making early commitments to one label or the other.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 11 recites limitations similar in scope to those of claim 1, and is rejected for the same reason(s). Higaki as modified by Tabb and Choukroun further teaches/suggests a non-transitory computer readable storage medium having recorded thereon a computer program (Higaki [0053]: “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium.”).

Claim 12 recites limitations similar in scope to those of claim 1, and is rejected for the same reason(s). Higaki as modified by Tabb and Choukroun further teaches/suggests a processor coupled to a memory and a graphical user interface, the memory having recorded thereon a computer program (Higaki Fig. 3: the illustrated GUI; [0053]: “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium.”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168) and Choukroun (US 2012/0313955) as applied to claim 3 above, and further in view of Jolly et al. (US 2007/0014457).
Regarding claim 4, Higaki as modified by Tabb and Choukroun does not teach/suggest: The method of claim 3, wherein the function is a smoothing of an affine mapping. Jolly, however, teaches/suggests a smoothing of an affine mapping (Jolly [0027]: “The transformation of the reference model (for example an affine or Free Form Deformation (FFD) transformation) is a smooth function of a finite set of the parameters .THETA..sub.i.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the silhouette probability maps of Higaki as modified by Tabb and Choukroun such that an affine transformation is applied as taught/suggested by Jolly for smoothing.

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168) and Choukroun (US 2012/0313955) as applied to claim 4 above, and further in view of Systrom et al. (US 2014/0078172).
Regarding claim 5, Higaki as modified by Tabb and Choukroun does not teach/suggest: The method of claim 4, wherein the smoothing further includes at least one application of a Gaussian blur to the contour probability map, or a convolution of the contour probability map with a kernel obtained from a Laplace distribution. Systrom, however, teaches/suggests a Gaussian blur (Systrom [0062]: “Since different blur functions (e.g., Gaussian blur functions with different .sigma. values) have different coefficients that map to the one-dimensional kernel, in some embodiments, multiple sets of offsets and scaling factors are precomputed and stored so the user can select different blurring effects. In some embodiments, to achieve approximately the same amount of blurring visually for different original images having different resolutions, different kernel sizes are used.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the silhouette probability maps of Higaki as modified by Tabb and Choukroun such that a Gaussian blur is applied as taught/suggested by Systrom for blurring.

Regarding claim 6, Higaki as modified by Tabb, Choukroun, and Systrom teaches/suggests: The method of claim 5, wherein the smoothing further includes determining an envelope of application of a family of Gaussian blurs to the contour probability map, each Gaussian blur having a different kernel size (Systrom [0062]: “Since different blur functions (e.g., Gaussian blur functions with different .sigma. values) have different coefficients that map to the one-dimensional kernel, in some embodiments, multiple sets of offsets and scaling factors are precomputed and stored so the user can select different blurring effects. In some embodiments, to achieve approximately the same amount of blurring visually for different original images having different resolutions, different kernel sizes are used.”). The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Claim 13 recites limitations similar in scope to those of claim 5, and is rejected for the same reason(s).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168) and Choukroun (US 2012/0313955) as applied to claim 1 above, and further in view of Xu et al. (US 2010/0277571).
Regarding claim 8, Higaki further teaches/suggests a mesh (Higaki [0027]: “A first method displays generated geometric data on the reconstructed shape display region 310 ... Geometric data may be represented by various forms such as a set of voxels, a point group, and a mesh (polygon).”). Higaki as modified by Tabb and Choukroun does not teach/suggest: The method of claim 1, wherein the 3D modeled object is a control mesh of a subdivision surface. Xu, however, teaches/suggests a control mesh of a subdivision surface (Xu [0035]: “A control mesh may be created from the initial mesh to form a subdivision surface. The subdivision surface may be fitted to original data to optimize the control mesh and construct a piecewise smooth body model and a 3D body surface may be reconstructed from the piecewise smooth body model.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D shape of Higaki as modified by Tabb and Choukroun to be a control mesh of Xu for fitting.

Regarding claim 9, Higaki as modified by Tabb, Choukroun, and Xu teaches/suggests: The method of claim 8, wherein the method further comprises, at each iteration of the optimizing: 
obtaining a current control mesh (Xu [0116]: “An example for mesh simplification is shown in FIG. 15, where the mesh was obtained by collapsing 80% edges of the model in FIG. 13B. The mesh may serve as a control mesh for the surface subdivision described below.”); 
subdividing the current control mesh into a subdivided mesh (Xu [0117]: “Regarding mesh subdivision and optimization, embodiments of this method have a piecewise smooth mesh produced by surface subdivision techniques.”); 
for each 2D image: 
projecting the subdivided mesh on the 2D image, computing a 2D silhouette of the 3D modeled object in the 2D image, and identifying points of the subdivided mesh corresponding to the 2D silhouette, as the silhouette vertices, and modifying the current control mesh to reduce the energy (Choukroun [0153]: “To develop the active contour to the image data, an energy is associated to the current 3D model: the closer the projected silhouettes of the model are to the contours in the images, the lower this energy is. Each summit is then displaced iteratively so as to minimize this energy until convergence;” Xu [0117]: “Regarding mesh subdivision and optimization, embodiments of this method have a piecewise smooth mesh produced by surface subdivision techniques.” [In view of Choukroun and Xu, the claimed projecting, computing, identifying, and modifying are inherent and/or implicit features of displacing the subdivided mesh to minimize the energy.]).
The same rationales to combine as set forth in the rejection of claims 1 and 8 above are incorporated herein.

Regarding claim 10, Higaki as modified by Tabb, Choukroun, and Xu teaches/suggests: The method of claim 8, wherein the energy further rewards: 
lowness of a sum of squares of lengths of all edges in the control mesh (Xu [0112]: “Regarding mesh simplification, such simplification helps reduce the number of triangles and create a control mesh for the model … This method may produce high-quality approximations by using quadric error metrics and may be realized by edge collapse as shown in FIG. 14, where the new vertex .nu. is evaluated by minimizing the weighted sum of its squared distances (the cost of contraction) to all triangles around vertices .nu..sub.i and .nu..sub.j.”), 
lowness of a sum of squares of principal curvature values at densely sampled points of a limit surface of the control mesh [This limitation is yet to be considered because of the “and/or” recitation.], and/or 
regularity of faces of the control mesh [This limitation is yet to be considered because of the “and/or” recitation.].
The same rationale to combine as set forth in the rejection of claim 8 above is incorporated herein.
Allowable Subject Matter
Claims 7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The energy including the term of the type in claims 7 and 14-18, taken as a whole, renders the claims patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 04/06/22 have been fully considered but they are not persuasive.
Applicant argues “the claimed smooth map has pixel values each representing a measurement of contour presence. In other words, as now claimed, a contour is a location of (e.g., sharp) separation between two different textures of the 2D image ... Nothing in Tabb would provide a reason for one of ordinary skill in the art to modify the silhouette image of Higaki such that the measurement of contour presence pixels are continuously valued.” See Remarks, pg. 10.

    PNG
    media_image1.png
    326
    709
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Higaki discloses a silhouette image generated based on the contours of an object in a 2D image where a pixel having a value of 255 represents the object and a value of 0 represents the background. The contours of the object are what separate the object from the background (the claimed two different textures) in the 2D image. Tabb discloses that instead of a binary silhouette, a silhouette probability map is generated where pixels have a value between 0 and 255. In view of Higaki and Tabb, pixels on the contours of the object in the silhouette probability map would indicate a probability of the presence of a contour. As such, it would have been obvious to modify the silhouette image of Higaki to be a silhouette probability map of Tabb to avoid early labeling of the pixels.

In addition, Applicant's arguments regarding Jolly are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0063086 – projected silhouette
US 2010/0111370 – estimating body shape
US 2013/0230211 – likelihood maps
US 2019/0026942 – projected silhouette
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611